          Case 1:19-cv-05428-AKH Document 136 Filed 01/07/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 CLAUDIA COJOCARU and NAOMI HABER,                               :
                                                                 :
                                          Plaintiffs,            :   ORDER
                                                                 :
              -against-                                          :   19 Civ. 5428 (AKH)
                                                                 :
 CITY UNIVERSITY OF NEW YORK d/b/a JOHN :
 JAY COLLEGE OF CRIMINAL JUSTICE, et al., :
                                                                 :
                                          Defendants.            :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

       In response to the parties’ submissions of January 4-5, 2021, ECF Nos. 129-135, I rule as
follows:

    1. Defendant Curtis’ motion to amend his answer, ECF Nos. 130, 132, is denied.

        Defendant’s allegations of defamation have already been made and further evidential

        support would not change the causes of action.

    2. Defendant Curtis’ motion to seal and application to de-designate confidential material,

        ECF No. 129, is denied. There is no need to grant relief to Defendant Curtis, since he

        professes to act for other parties who have not joined his request for this relief.

    3. The Parties have until January 20, 2021 to perfect a settlement agreement, and to move

        for approval pursuant to Rule 41(a)(2). Discovery shall be stayed pending my ruling.

        Thereafter, Defendant Curtis may pursue whatever discovery he wishes to pursue.

    4. Defendants Spunt and Dominguez’s request to remove Defendant Curtis’ letter, ECF No.

        133, is denied. The information already having been made public, cannot now be made

        unpublic. If publication breached any duty, that can be the subject of some other

        appropriate motion.

                                                        1
          Case 1:19-cv-05428-AKH Document 136 Filed 01/07/21 Page 2 of 2




         The Clerk is directed to terminate ECF Nos. 129, 130, 132.



                SO ORDERED.

Dated:          January 7, 2021                                    /s/
                New York, New York                          ALVIN K. HELLERSTEIN
                                                            United States District Judge




                                                2
